Electronically Filed
                                                         Supreme Court
                                                         SCPW-12-0000432
                                                         30-MAY-2012
                                                         12:53 PM



                          NO. SCPW-12-0000432

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     MICHAEL TIERNEY, Petitioner,

                                  vs.

     INTERMEDIATE COURT OF APPEALS OF THE STATE OF HAWAI#I,
                          Respondent.


                          ORIGINAL PROCEEDING
                            (ICA No. 29993)

                              ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

            Upon consideration of the motion for reconsideration of

the May 17, 2012 order denying the petition for a writ of

mandamus,

            IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

            DATED:   Honolulu, Hawai#i, May 30, 2012.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Simeon R. Acoba, Jr.

                                        /s/ James E. Duffy, Jr.

                                        /s/ Sabrina S. McKenna